Title: To George Washington from Timothy Pickering, 9 June 1778
From: Pickering, Timothy
To: Washington, George


                    
                        Sir,
                        War Office [York, Pa.] June 9. 1778.
                    
                    Capt. Armstrong arrived here yesterday with some necessaries for the North Carolina troops, among them 2768 blankets: but the whole being stowed in four waggons, I was led to inquire of the size of the blankets, & find they are so narrow that two must be sewed together to make one. Genl McIntosh informed me that the North Carolina brigade was already nearly supplied with blankets. This induced me to mention the quantity arrived here, that when that brigade has been supplied, the residue might be ordered to be delivered to the clothier to issue to the other troops. The waggons will proceed as soon as some small repairs have been made.
                    We are disappointed in our expectations of getting a number of iron cartridge boxes. We hoped they would have yielded immediate relief. But the principal workmen in that branch are busily engaged in making camp kettles; and cannot touch the cartridge boxes under two months from this time. Only 1000 have been contracted for at Morristown. However, the disappointment is of less consequence than was feared; for our stock of tin suitable for cannisters is much larger than was imagined; and with eight workmen Capt. Coren can make about 500 in a week: but some of his hands are hired, & less steady than could be wished. Colo. Flower judges there is tin enough at Carlisle for 10,000  canisters; and observes, that if a few good hands could be sent from camp, the present deficiencies in the army would in a short time be supplied, & a stock provided for future use.
                    On the recommendation of Colo. Wadsworth, the board, on the 17th of April, impowered a Capt. Starr of Middleton in Connecticut to receive a quantity of public leather of Colo. Trumbull, and get it made up into shoes and accoutrements, half of each, the cartridge boxes upon the new model; and to send on both to the main army. He was also directed to purchase all the leather he could get at a reasonable price, to be applied to the same uses. We have recd no answer; but suppose the business is going on, as Colo. Wadsworth himself took charge of our instructions. An express will go off to-morrow with letters to Capt. Starr & the Commissary of military stores at Springfield, directing them to send forward immediately all the cartridge boxes & bayonet belts they have made—to hasten their workmen—to employ as many as they can find—& to continue sending on these accoutrements till further orders. I am, very respectfully, your Excellency’s most obedt servant
                    
                        Tim. Pickering junr By order of the Board
                    
                